Citation Nr: 1444369	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-33 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable disability evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kate Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is manifested by loss of erectile power; there has never been deformity of the penis.

2.  Special monthly compensation for loss of use of a creative organ has been in effect at the rate specified at 38 U.S.C.A. §1114(k) since service connection was established for erectile dysfunction in January 2012.

CONCLUSION OF LAW

The criteria for a compensable disability evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.115b, Diagnostic Code 7522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in November 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran with an examination in December 2011.  The VA examination provided was adequate in that it recorded the reported medical history, reported accurate findings, and provided opinions with rationales.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  


II.  Merits of Claim

This appeal arises from the January 2012 rating decision in which service-connection was established for erectile dysfunction.  The Veteran contends his service-connected erectile dysfunction warrants a compensable disability rating. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Erectile dysfunction is not a disability listed in the Rating Schedule.  VA regulation provides that unlisted disabilities are to be rated by analogy, taking into consideration the functions affected by the disability as well as the anatomical location of the disability and the symptomatology.  38 C.F.R. § 4.20 (2013).  The RO has done so in this case, rating the Veteran's erectile dysfunction under the criteria found at 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2013), for deformity of the penis with loss of erectile function.  The Board finds no more appropriate criteria.

Under that criteria, deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review the claim for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2013).

In December 2011, the Veteran underwent a VA examination.  A history pertinent to his genito-urinary system was obtained.  That history included that the Veteran has not suffered any trauma of the genito-urinary system, but that his erectile dysfunction was a residual of a prostatectomy surgery performed in December 2008.  The Veteran described his disability to the examiner in terms of loss of erectile power and the difficulty of the prescribed treatment but did not mention any deformity of the penis.

Of significance, a post-operative treatment note in the record dated April 2009, indicated the Veteran sought treatment for post-prostatectomy erectile dysfunction.  At the time, a genituourinary examination was performed and the results were normal.  Therefore, the Board finds the record is absent for any evidence that the Veteran suffers deformity of the penis.  

Because the criteria for a compensable rating clearly require both erectile dysfunction and deformity of the penis, and there is no evidence of the latter, there is no basis for assigning a compensable evaluation under the Rating Schedule for this disability.  The Board has considered 38 C.F.R. § 4.21, but finds that there the two criterion found at the relevant diagnostic code are clearly joined by a conjunctive.  

Moreover, in the January 2012 rating decision, the RO indicated review of entitlement to special monthly compensation under 38 U.S.C.A. § 1114(k), via 38 C.F.R. § 3.350[0], and found that the Veteran was entitled to special monthly compensation based on loss of use of a creative organ from November 29, 2010.  Thus, although the Veteran is not assigned a compensable disability rating under Diagnostic Code 7522, he is provided compensation via special monthly compensation for his erectile dysfunction symptoms.  To compensate him under Diagnostic Code 7522 for these symptoms absent penile deformity, would constitute prohibited pyramiding. 38 C.F.R. § 4.14 (2013). 

The preponderance of the evidence is against granting a compensable evaluation for the Veteran's erectile dysfunction.  Therefore the appeal as to this issue must be denied.  There is not reasonable doubt to be resolved at to this issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


ORDER

A compensable evaluation for the Veteran's erectile dysfunction is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


